IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


AQUIL JOHNSON,                             : No. 173 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
MARK GARMAN, ET AL.,                       :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Extraordinary Relief and/or Writ of

Habeas Corpus is DENIED.